Citation Nr: 0839077	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease claimed as secondary to PTSD.  

3.  Entitlement to service connection for cerebral vascular 
disease claimed as secondary to PTSD.  

4.  Entitlement to service connection for dyslipidemia.

5.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1972.  However, the veteran's period of service from June 14, 
1969 to January 6, 1972 was terminated under conditions other 
than honorable and precludes payments for VA benefits which 
arise from service during this time period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Hypertension was not present during active duty or for 
many years thereafter.  

2.  The preponderance of the competent evidence of record 
demonstrates that currently existing hypertension was not 
etiologically linked to the veteran's active duty or to the 
service-connected PTSD.  

3.  The preponderance of the competent evidence of record 
demonstrates that the veteran does not currently have 
coronary artery disease.  

4.  Cerebral vascular disease was not present during active 
duty or for many years thereafter.  

5.  The preponderance of the competent evidence of record 
demonstrates that currently existing cerebral vascular 
disease was not etiologically linked to the veteran's active 
duty or to the service-connected PTSD.  

6.  Dyslipidemia is not a disability as defined in the law 
and regulations.

7.  Service connection is currently in effect for PTSD 
(evaluated as 70 percent disabling), residuals of a shell 
fragment wound to the post-cervical region with retained 
fragments (evaluated as 10 percent disabling), residuals of a 
shell fragment wound to the distal right arm with slight 
limitation of motion of the wrist (evaluated as 10 percent 
disabling), eczematoid dermatitis of the hands and feet 
(evaluated as 10 percent disabling), bilateral hearing loss 
(evaluated as 10 percent disabling), tinnitus (evaluated as 
10 percent disabling), scar of the left thigh which was a 
residual of a shell fragment wound (evaluated as non-
compensably disabling), scar of the right thigh (evaluated as 
non-compensably disabling), and multiple superficial scars of 
the upper extremities which were secondary to shell fragment 
wounds (evaluated as non-compensably disabling).  At the time 
of this decision, the veteran's combined service-connected 
evaluation for compensation purposes is 80 percent.  

8.  The veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to service-connected disabilities.

9.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of her service-connected 
disabilities.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, presumed to have been incurred in service, or 
incurred as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Cerebral vascular disease was not incurred in or 
aggravated by service or incurred as a result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for service connection for dyslipidemia have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  The criteria for SMC by reason of the need for regular 
aid and attendance of another person or due to being 
housebound have not been met.  38 U.S.C.A. §§1114, 1502, 
1521, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in the July 2005, 
October 2005, and May 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and adjudicated by 
this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came subsequent to complete 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims decided herein have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the July 2005, October 2005, and 
May 2006 VCAA letters, and was provided with notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date in the May 2006 letter.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The service treatment records as well as post-service VA 
treatment records identified by the veteran have been 
associated with the claims file.  

With regard to the claims of entitlement to service 
connection for hypertension, coronary artery disease and 
cerebral vascular disease, the Board notes that the veteran 
has been afforded appropriate VA examinations.  As found 
below, the claim of entitlement to service connection for 
dyslipidemia is being denied as a matter of law.  While the 
veteran has not been afforded a VA examination for his claim 
for dyslipidemia, a VA examination would not change the 
outcome of that decision.  With regard to the claim of 
entitlement to special monthly compensation, the Board finds 
that the evidence of record is adequate to evaluate the claim 
without prejudice to the veteran.  A VA examination is not 
required as the clinical records associated with the claims 
file provide the required evidence.  

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal decided herein.  In a statement which was received in 
May 2006, the veteran reported that he had no further 
evidence to submit.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Entitlement to service connection for hypertension claimed as 
secondary to service connected PTSD

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hypertension.  No pertinent 
abnormalities were noted on the report of the separation 
examination which was conducted in January 1972.  There is no 
competent evidence of the presence of hypertension to a 
compensable degree dated within one year of the veteran's 
period of honorable active duty service which would allow for 
the grant of service connection on a presumptive basis.  As 
noted above, no pertinent abnormalities were noted on the 
report of the January 1972 separation examination.  There is 
competent evidence of record documenting the current 
existence of hypertension but this is dated many years after 
the veteran's discharge.  VA clinical records include 
assessments of hypertension beginning in the 1980's.  
However, there is no competent evidence of record which 
etiologically links the currently existing hypertension 
directly to the veteran's active duty service.  The veteran 
does not contend that his currently existing hypertension was 
incurred in or aggravated by his active duty service.  Based 
on the above, the Board finds that service connection is not 
warranted for hypertension on a direct or presumptive basis.  

The veteran has argued that his current hypertension was 
secondary to or aggravated by his service-connected PTSD.  In 
support of his claim, he submitted a July 2004 statement from 
a VA physician, C.P.S., M.D.  The statement indicated that 
the veteran attended the physician's clinic and noted that 
the veteran was service connected for PTSD.  The physician 
found that the veteran had "all the familiar sequelae of 
combat veteran status: hypertension, dyslipidemia, coronary 
and cerebral vascular disease."  The physician observed that 
the early onset of cardiovascular and metabolic disorders is 
inordinately common in Viet Nam combat veterans with PTSD.  
The physician wrote that many clinical studies have 
documented abnormal cardiovascular reactivity (tonic 
diastolic hypertension, slowed heart rate recovery and 
others) and abnormal levels of stress hormones in persons 
with chronic PTSD which was not surprising as PTSD produces a 
state of chronic anxiety and autonomic nervous system 
dysregulation.  In the physician's opinion, it was as likely 
as not that the veteran's PTSD may have caused or at least 
exacerbated his cardiovascular disorders.  

The Board finds that the language used by Dr. C.P.S. which 
links currently existing hypertension to the service-
connected PTSD is speculative.  The Board notes that 38 
C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility.  
In this regard, the Court has held that medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The probative value of Dr. C.P.S.'s statement is lessened by 
his failure to include actual cites to clinical studies or 
other medical evidence which supports his statements that 
hypertension is a sequelae of combat veterans, that the early 
onset of cardiovascular and metabolic disorders is 
inordinately common in Viet Nam combat veterans with PTSD or 
any cites to support his finding that clinical studies have 
documented abnormal cardiovascular reactivity (tonic 
diastolic hypertension, slowed heart rate recovery and 
others) and abnormal levels of stress hormones in persons 
with chronic PTSD.  The clinical records associated with the 
claims file do not include any references to these findings.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).

The Board further notes that Dr. C.P.S.'s July 2004 letter 
indicates that the veteran had coronary disease.  
Significantly, there is no competent evidence of record 
indicating that the veteran currently has coronary artery 
disease.  The clinical records associated with the claims 
file are silent as to that diagnosis.  The physician's 
inclusion of that diagnosis as being part of the veteran's 
medical history calls into question the accuracy of the 
opinion and the extent, if any, to which the physician 
reviewed all the evidence of record.  

The only other evidence of record which indicates that the 
currently existing hypertension is secondary to or aggravated 
by the service-connected PTSD is the veteran's own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of the current hypertension is without probative 
value. 

There is competent evidence of record which indicates that 
the currently existing hypertension is not secondary to or 
aggravated by the veteran's service-connected PTSD.  

A VA hypertension examination was conducted in November 2005.  
The examiner had access to and had reviewed the evidence in 
the claims file.  The examiner noted that the date of onset 
of the hypertension was in the mid 1980's.  It was observed 
that the veteran reported he was hospitalized for treatment 
of PTSD in the mid 1980's at which time routine screening 
revealed that the veteran had elevated blood pressure.  The 
hypertension was asymptomatic at the time it was discovered.  
The examiner noted that the veteran's diagnosis of 
hypertension was established as a result of routine 
screening.  The veteran was asymptomatic at the time of the 
initial diagnosis and remained asymptomatic with regards to 
hypertension.  The examiner wrote that medical examiners at 
the facility were in consensus of opinion that PTSD is a 
mental health issue and not a medical condition which would 
give rise to hypertension.  The examiner found that the 
veteran's hypertension had been somewhat difficult to control 
over the years but the current medications were doing a good 
job.  The examiner opined that, because the hypertension was 
controllable on oral medications, the hypertension was not 
aggravated by the PTSD e.g. episodically.  The examiner 
concluded by finding that it was less likely than not that 
the hypertension was due to PTSD nor was it aggravated by the 
PTSD.  

The report of a November 2005 heart examination resulted in a 
pertinent conclusion that the only cardiac diagnosis obtained 
through the process of examination was essential 
hypertension.  The Board notes that essential hypertension is 
defined as "hypertension without a known cause."  See 
Stedman's Medical Dictionary (27th ed. 2000).  This finding 
weighs against a conclusion that there is an etiologic link 
between the hypertension and PTSD.  

The Board places greater probative weight on the conclusion 
included in the report of the November 2005 VA examination.  
This examination was based on a review of all the evidence in 
the claims file and the opinions were supported by the 
rationale that PTSD is a mental health issue and not a 
medical condition.  Furthermore, the examination report 
indicates that the examiner contacted fellow health care 
professionals to determine if there was an etiologic link.  
The health care professionals who were approached supported 
the conclusion that there was no etiologic link between PTSD 
and hypertension.  This fact tends to add cumulative weight 
to the examiner's opinion.  The Board finds no reason to 
question the veracity of the conclusions of the other health 
care providers who were contacted or the accuracy of the 
examiner who reported them.  

Based on the above, the Board finds that the preponderance of 
the probative evidence of record demonstrates that the 
currently existing hypertension was not etiologically linked 
to the veteran's service-connected PTSD.  Service connection 
is for hypertension is not warranted on a secondary basis. 


Entitlement to service connection for coronary artery disease 
claimed as secondary to PTSD.

The Board finds that service connection is not warranted for 
coronary artery disease on a direct or secondary basis as the 
preponderance of the competent evidence of record 
demonstrates that the veteran does not have currently have 
coronary artery disease.  The service treatment records were 
silent as to complaints of, diagnosis of or treatment for 
coronary artery disease.  No pertinent abnormalities were 
noted on the report of the January 1972 separation 
examination.  

The only competent evidence of record which indicates that 
the veteran currently has coronary artery disease is the July 
2004 letter from the VA physician, Dr. C.P.S.  In July 2004, 
the physician wrote that the veteran had "all the familiar 
sequelae of combat veteran status: hypertension, 
dyslipidemia, coronary and cerebral vascular disease."  The 
physician observed that the early onset of cardiovascular and 
metabolic disorders is inordinately common in Viet Nam combat 
veterans with PTSD.  In the physician's opinion, it was as 
likely as not that the veteran's PTSD may have caused or as 
least exacerbated his cardiovascular disorders.  
Significantly, the physician did not cite to any clinical 
evidence which documents the current existence of coronary 
artery disease.  Additionally, the examiner did not indicate 
that he had access to and had reviewed all the evidence in 
the claims file.  The Court has held that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The Board finds that the July 2004 
statement is of limited probative value with regard to 
whether the veteran currently has coronary artery disease.  

The only other evidence of record which indicates that the 
veteran has coronary artery disease is the veteran's own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of coronary artery disease is without probative 
value. 

Outweighing the evidence in support of the claim is the fact 
that the service treatment records and post-service clinical 
records associated with the claims file do not reference the 
presence of coronary artery disease.  Furthermore, a VA 
examination was scheduled specifically to determine if, in 
fact, the veteran experienced the disorder  A VA heart 
examination was conducted in November 2005.  The examiner's 
review of the clinical evidence resulted in a finding that 
there was insufficient evidence at the time of the 
examination to warrant a diagnosis of any acute or chronic 
disorder or residuals of coronary artery disease.  The 
examiner found that the veteran did not appear to have 
coronary artery disease and, therefore, a specific medical 
opinion as to whether or not it may be related to PTSD was 
not possible.  The only cardiac diagnosis obtained through 
the process of examination was determined to be essential 
hypertension.  The November 2005 opinion was based on a 
review of all the evidence in the claims file.  The Board 
places greater probative weight on the opinion included in 
the report of the November 2005 examination which was based 
on a review of all the evidence in the claims file and which 
references clinical evidence (or the lack thereof in this 
case) to support its findings.  

Based on the above, the Board finds that the preponderance of 
the competent evidence of record demonstrates that the 
veteran does not currently have coronary artery disease or 
any residuals of the disorder.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


Entitlement to service connection for cerebral vascular 
disease claimed as secondary to PTSD.

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for cerebral vascular disease.  
No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in January 1972.  
There is competent evidence of record documenting the current 
existence of cerebral vascular disease.  VA clinical records 
note a history of the veteran having ataxic hemiparesis, 
right lacunar infarct, cavernous sinus condition and 
subsequent cognitive defects which were compatible with 
cerebrovascular accidents and transient ischemic attacks 
beginning in the 1980's.  This is many years after the 
veteran's discharge.  Furthermore, there is no competent 
evidence of record which etiologically links the currently 
existing cerebral vascular disease to the veteran's active 
duty service on a direct basis.  The veteran does not contend 
that his currently existing cerebral vascular disease and 
residuals were incurred in or aggravated by his active duty 
service.  Based on the above, the Board finds that service 
connection is not warranted for cerebral vascular disease on 
a direct basis.  

The veteran has argued that his current cerebral vascular 
disease and residuals were secondary to or aggravated by his 
service-connected PTSD.  In support of his claim, he cited to 
the July 2004 statement from Dr. C.P.S..  The statement 
indicated that the veteran attended the physician's clinic 
and noted that the veteran was service connected for PTSD.  
The physician found that the veteran had "all the familiar 
sequelae of combat veteran status: hypertension, 
dyslipidemia, coronary and cerebral vascular disease."  The 
physician observed that the early onset of cardiovascular and 
metabolic disorders is inordinately common in Viet Nam combat 
veterans with PTSD.  The physician wrote that many clinical 
studies have documented abnormal cardiovascular reactivity 
(tonic diastolic hypertension, slowed heart rate recovery and 
others) and abnormal levels of stress hormones in persons 
with chronic PTSD which was not surprising as PTSD produces a 
state of chronic anxiety and autonomic nervous system 
dysregulation.  In the physician's opinion, it was as likely 
as not that the veteran's PTSD may have caused or at least 
exacerbated his cerebrovascular disorders.  

The Board finds that the language used by Dr. C.P.S. which 
links currently existing cerebral vascular disease to the 
service-connected PTSD is speculative as he found the PTSD 
"may" have caused or exacerbated the cerebral vascular 
disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  38 C.F.R. § 3.102.   

The probative value of Dr. C.P.S.'s statement is lessened by 
his failure to include actual cites to clinical studies or 
other medical evidence which supports his statement that 
cerebral vascular disease is a sequelae of combat veteran 
status.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

As found above, Dr. C.P.S.'s July 2004 letter indicates that 
the veteran had coronary disease despite the lack of any 
clinical evidence of record indicating that the veteran 
currently has coronary artery disease.  The clinical records 
associated with the claims file are silent as to that 
diagnosis.  The physician's inclusion of that diagnosis as 
being part of the veteran's medical history calls into 
question the accuracy of the opinion and the extent, if any, 
to which the physician reviewed all the evidence of record.  

The only other evidence of record which indicates that the 
currently existing cerebral vascular disease is secondary to 
or aggravated by the service-connected PTSD is the veteran's 
own allegations.  As a lay person, however, the veteran is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of the cerebral vascular disease 
is without probative value. 

There is competent evidence of record which indicates that 
the currently existing cerebral vascular disease is not 
secondary to or aggravated by the veteran's service-connected 
PTSD.  A VA neurological disorders examination was conducted 
in November 2005.  The examiner reviewed the evidence in the 
claims file and examined the veteran.  He found it less 
likely than not the veteran had a cerebral vascular accident 
which was due to PTSD.  The examiner noted that the veteran 
had a clear cut history of having had ataxic hemiparesis, 
right lacunar infarct, cavernous sinus condition, and 
subsequent cognitive defects compatible with cerebral 
vascular accidents/TIA's suggesting organic disease.  The 
examiner noted that the medical examiners at his facility 
felt that PTSD is a mental health issue and did not give rise 
to organic disease described above.  The examiner reported 
that the medical examiners at the facility have not 
identified a credible professional medical reference to 
support other opinions.  The examiner found that it was less 
likely than not that the veteran's cerebrovascular disease 
was due to PTSD.  

A September 2006 addendum to the November 2005 VA examination 
includes the opinion that the veteran's cerebral vascular 
disease was less likely than not cause by PTSD.  It was also 
opined that the PTSD less likely than not aggravated the 
ruble vascular disorder.  It was noted that cerebral vascular 
disease has not been related to any anxiety or neurosis.  
While it is well known that stress can transiently elevate 
blood pressure in all individuals (the adrenaline flight or 
fight response) this is a normal response to catecholamine 
release in such temporary elevation does not aggravate or 
cause the underlying condition of cerebral vascular disease 
which in the veteran's case is lacunar infarct, residual 
ataxic hemiparesis, cavernous sinus condition and cognitive 
impairment.  

The Board finds the report of the November 2005 VA 
examination and the September 2006 addendum is to be accorded 
greater probative value than the evidence supporting the 
veteran's claim.  The opinions were based on a review of all 
the evidence in the claims file and the examiner reported 
that he conducted research which failed to find evidence of 
an etiologic link between PTSD and cerebral vascular disease.  
The Board notes that the examiner did not cite to any medical 
evidence or treatises but, in this case, he was stating that 
there was a lack of evidence to support the claim based on 
his research.  Furthermore, the examiner reported that he had 
contacted other health care professionals who agreed with his 
finding that cerebral vascular disease was not etiologically 
linked to PTSD.  The Board finds this adds cumulative weight 
to the conclusion included in the report of the November 2005 
VA examination and September 2006 addendum.  The Board finds 
no reason to question the veracity of the conclusions of the 
other health care providers who were contacted or the 
accuracy of the examiner who reported them.  

Based on the above, the Board finds that the preponderance of 
the competent evidence of record demonstrates that the 
currently existing cerebral vascular disease was not 
etiologically linked to the service-connected PTSD.  


Entitlement to service connection for dyslipidemia

The competent evidence of record demonstrates the presence of 
dyslipidemia.  VA clinical records include intermittent 
references to the presence of dyslipidemia.  The Board finds, 
however, that service connection cannot be granted for 
dyslipidemia.  

Service connection is granted for disabilities.  There must 
be a current disability  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The term "disability" as used in chapter 11, and 
specifically in § 1110, which provides compensation, should 
be construed to refer to impairment of earning capacity due 
to disease, injury, or defect.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Therefore, not every medical condition 
is a disability within the meaning of the law and regulations 
providing benefits.  38 C.F.R. §§ 3.303, 4.9.  The Court has 
affirmed that it is permissible for VA to interpret and 
refine what is meant by "disability" in section 1110.  See 
Palczewski v. Nicholson, 27 Vet. App. 174 ( 2007).  VA has 
determined that dyslipidemia is a laboratory finding and not 
a disability in and of itself for which VA compensation 
benefits are payable.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996), noting that diagnoses of dyslipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.  As the law is dispositive, the 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Service connection cannot be granted for 
dyslipidemia.  


Entitlement to special monthly compensation

Criteria

        (i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.351(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  See 38 C.F.R. § 3.352(a). 

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996). 

        (ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  

Analysis

Service connection is currently in effect for PTSD (evaluated 
as 70 percent disabling), residuals of a shell fragment wound 
to the post-cervical region with retained fragments 
(evaluated as 10 percent disabling), residuals of a shell 
fragment wound to the distal right arm with slight limitation 
of motion of the wrist (evaluated as 10 percent disabling), 
eczematoid dermatitis of the hands and feet (evaluated as 10 
percent disabling), bilateral hearing loss (evaluated as 10 
percent disabling), tinnitus (evaluated as 10 percent 
disabling), scar of the left thigh which was a residual of a 
shell fragment wound (evaluated as non-compensably 
disabling), scar of the right thigh (evaluated as non-
compensably disabling), and multiple superficial scars of the 
upper extremities which were secondary to shell fragment 
wounds (evaluated as non-compensably disabling).  

At the time of this decision, the veteran's combined service-
connected evaluation for compensation purposes is 80 percent.  

The veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind.  A May 2006 clinical record indicates that the veteran 
appeared to have visual problems with navigating obstacles.  
The extent of the visual problems was not quantified.  A 
clinical record dated the same month reveals, however, that 
the veteran was being evaluated for an assessment of his 
driving skills.  It was noted that the veteran's visual 
acuity was 20/25 for both eyes.  This clinical evidence 
documents that the veteran is not blind or nearly blind.  
Furthermore, there is no competent evidence of record 
demonstrating that the contraction of the veteran's visual 
field was to 5 degrees or less.  

The veteran has not alleged that he is a patient in a nursing 
home.  The most recent evidence of record dated in June 2006 
reveals that the veteran was living at home but utilized the 
services of an adult day care center.  This is not the same 
as being a patient in a nursing home.  

The veteran does not meet the criteria for special monthly 
compensation at the housebound rate, based on one service-
connected disability rated as 100 percent disabling and a 
separate disability rated at 60 percent or higher.  As noted 
above, the highest disability evaluation assigned for a 
service connected disability is the 70 percent rating for his 
PTSD.  

The objective evidence does not demonstrate that the veteran 
is currently housebound, that is, he is not substantially 
confined to his home or the immediate premises.  A June 2006 
clinical record demonstrates that the veteran is able to 
leave his home to attend adult day care.  The veteran has not 
alleged that he is housebound.  For the same reasons, the 
competent medical evidence shows that the veteran is not 
permanently bedridden.  The veteran does not contend that his 
service-connected disabilities render him permanently 
bedridden.  

Turning to the need for aid and attendance of another, the 
veteran has not provided any pertinent argument other than 
that advanced on his original claim which is that his spouse 
was able to help him with some of his daily needs.  He has 
not indicated how he requires the aid and attendance of 
another.  In a May 2006 statement, the veteran reported that 
he had no further evidence to submit in support of his claim.  

The Board finds that the evidence of record does not support 
a finding that the veteran requires the aid and attendance of 
another.  A May 2006 VA clinical record reveals the veteran 
reported he was independent in his ability to dress himself 
with the exception that he was not good with buttons.  He was 
independent in grooming with the exception that he needed 
assistance bathing to ensure he did not fall.  He reported he 
was independent in toileting.  Despite the veteran's reports 
of requiring help in bathing and problems with buttons, an 
assessment was made that the veteran demonstrated 
independence in functional activities of daily living tasks.  
Another clinical record dated the same month reveals the 
veteran was able to perform household chores with partial 
assistance and was able to eat by himself, dress by himself, 
bathe by himself, toilet by himself, walk by himself and 
transfer or change positions by himself.  There is no 
evidence of record indicating that the veteran utilized any 
special prosthetic or orthopedic appliance which required the 
aid of another to use.  There is no evidence of record 
indicating that the veteran required care or assistance of 
another to protect himself from the hazards or dangers 
incident to his daily environment.  The veteran has 
complained of cognitive problems but these have been linked 
to his cerebral vascular disease for which service connection 
is not in effect.  

The Board finds that the veteran's service-connected 
disabilities do not prevent the veteran from dressing or 
undressing himself, keeping himself ordinarily clean and 
presentable, feeding himself through loss of coordination of 
upper extremities or through extreme weakness, attending to 
the wants of nature; or protecting himself from the hazards 
of his daily environment.  

There is no competent medical evidence supporting the 
veteran's claim.  That is, there is no assessment from a 
trained medical professional to the effect that the service-
connected disabilities render the veteran helpless or 
bedridden.  Similarly, there is no competent medical evidence 
that the veteran is housebound.  

While the veteran may feel that he qualifies for special 
monthly compensation, the findings of trained medical 
personnel are significantly more probative than the veteran's 
claim.  While a lay person is competent to provide evidence 
regarding injury and symptomatology, a lay person is not 
competent to provide evidence attributing symptoms to a 
diagnosis or to evaluate the clinical severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board must rely upon competent medical evidence 
to determine the clinical features or severity of a disease 
or disorder.  In this case, the medical records provide a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for cerebral vascular disease is denied.  

Service connection for dyslipidemia is denied.

Special monthly compensation based on aid and attendance is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


